J-S72008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.H., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: P.L.H., MOTHER               :
                                         :
                                         :
                                         :
                                         :   No. 1009 MDA 2018

                Appeal from the Order Entered June 18, 2018
  In the Court of Common Pleas of Cumberland County Juvenile Division at
                     No(s): CP-21-DP-0000041-2016


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                         FILED JANUARY 24, 2019

      P.L.H. (“Mother”) appeals from the order dated May 25, 2018, and

entered on June 18, 2018, wherein the juvenile court changed the permanent

placement goal for her minor daughter, P.H., from reunification to adoption.

We affirm.

      P.H. was born in October of 2006.       She came to the attention of

Cumberland County Children and Youth Services (“CYS”) on March 1, 2016.

At that time, CYS received a report indicating that Mother had been arrested

and incarcerated for threatening to shoot an employee of a local business.

Mother disclosed that she and P.H. had been living out of Mother’s vehicle for

the prior two weeks. She refused to provide any information regarding P.H.

beyond her first name.     Mother also told P.H. to provide no additional

information to CYS. Despite Mother’s lack of cooperation, CYS located P.H.’s
J-S72008-18



maternal grandmother, J.H., who indicated that she could not be a placement

resource because of her husband’s health.

       On March 17, 2016, the juvenile court adjudicated P.H. dependent.

Thereafter, the juvenile court conducted a series of permanency review

hearings. At each permanency review hearing, the juvenile court determined

Mother’s compliance with her permanency plan to be moderate. However,

Mother’s visitation with P.H. was initially inconsistent.1 On May 25, 2018, the

court conducted another permanency review hearing. At that time, P.H. had

resided in the same foster home since her initial placement in March 2016.

The eleven year old informed the juvenile court that she wanted the court to

decide whether to return her to Mother’s care or move towards adoption.

While P.H. expressed a desire to return to Mother, she also recognized that a

return to Mother might not be the “best idea,” and that she needed finality.

Specifically, she responded the juvenile court’s inquiry as follows, “I would

always go back to my mom first. But if you think that’s not the best idea, then

I would go with – to adoption.”      2   N.T., 5/25/18, at 6. In addition to P.H., CYS

____________________________________________


1 Based on Mother’s recurring failure to visit with P.H., CYS filed a petition to
change P.H.’s permanency goal to adoption in December of 2016. The court
denied the petition “to give Mother every opportunity to work towards
reunification.” Permanency Review Order, Additional Findings, 1/17/17.

2 Marylou Matas, Esquire was the guardian ad litem who represented P.H.
during the permanency review hearing. Considering P.H.’s statements in
favor of Mother, we recognize the potential for an appearance of a conflict



                                            -2-
J-S72008-18


presented the testimony of Kasey Shienvold, Psy.D., and CYS caseworker Gan

Fry.   P.H., through her guardian ad litem, presented the testimony of her

foster mother, K.B. Mother did not appear for the hearing. However, she was

represented by counsel.3 Following the hearing, the juvenile court issued an




____________________________________________


between Attorney Matas’s representation of P.H.’s legal interest and her best
interests. In In re J’K.M., 191 A.3d 907 (Pa.Super. 2018), this Court
concluded that a trial court erred in rejecting a parent’s request for the
appointment of a separate guardian ad litem to represent her child’s legal
interest pursuant to 42 Pa.C.S. § 6311(b) and the concomitant rules of
juvenile court procedure regarding the powers and duties of a guardian ad
litem. Additionally, while the parties do not raise this issue, we may address
it sua sponte because it implicates a child’s statutory right to legal
representation. See In re K.J.H., 180 A.3d 411, 413 (Pa.Super. 2018); In
re Adoption of T.M.L.M., 184 A.3d 585, 590 (Pa. Super. 2018).

       However, further proceedings are not warranted herein. Unlike the
sixteen-year old child in J’K.M., who effectively demanded to be returned to
her mother because she felt betrayed by the juvenile dependency system,
P.H.’s positon actually coalesced with the guardian ad litem’s position insofar
as both agreed that reunification with Mother was not the optimal outcome.
Stated another way, while P.H. indicated a partiality toward Mother, her
preference was for finality. Specifically, she testified, “I just want [you] to
make a decision. I don’t really want to wait any longer. I want it to be adoption
or with my mom. I’m tired of waiting. I think it’s been like a year or two years
or so.” N.T., 5/25/18, at 6. In this context, the positions of the child and
guardian ad litem aligned in a manner that was absent in J’K.M. Accordingly,
we decline to find that the trial court erred in neglecting to interpret the child’s
qualified preference for Mother as grounds to appoint separate counsel in this
dependency case.

3 The court appointed Mother several different counsel. The transcript of the
May 25, 2018 hearing reflects that Mother typically proceeded pro se, with
court-appointed counsel assisting her as needed. N.T., 5/25/18, at 30.
Attorney Joseph Hitchings represented Mother at the hearing and with respect
to this appeal.

                                           -3-
J-S72008-18


order changing P.H.’s permanency goal to adoption. The order also suspended

visitation between Mother and P.H.

      Mother timely filed a notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and Pa.R.A.P.

1925(b).

      On appeal, Mother raises the following questions for our review, which

we reordered for ease of disposition:

      1.    Did the [t]rial [c]ourt abuse its discretion and commit an
      error of law by changing the goal from reunification to adoption
      when [Mother] was provided no notice that a goal change was
      being requested or being considered at the scheduled permanency
      review hearing, and conducting said hearing in [Mother]’s
      absence, thus violating [Mother]’s Constitutional rights to due
      process.

      2.    Did the [t]rial [c]ourt abuse its discretion and commit an
      error of law when it found, despite a lack of clear and convincing
      evidence, that the child’s permanent placement goal of
      reunification with [Mother] was neither appropriate nor feasible,
      and ordered a goal change to adoption, thus contravening [§]
      6351(f) of the Juvenile Act, 42 Pa.C.S.A. § 6351(f).

      3.    Did the [t]rial [c]ourt abuse its discretion and commit an
      error of law in determining that [Mother]’s compliance with the
      permanency plan and progress toward alleviating the
      circumstances which necessitated the original placement was
      merely “moderate,” when the evidence showed [Mother] had met
      or was meeting all of her reunification plan goals.

Mother’s brief at 4-5.

      In her first issue, Mother contends that the court erred in sua sponte

changing P.H.’s permanency goal to adoption without providing Mother notice

that the court was considering such a change. Mother’s brief at 13-16. Mother


                                     -4-
J-S72008-18


notes that she did not appear for the permanency review hearing and claims

that she was not aware that a goal change would be considered. Id. at 13.

She relies on both the 14th Amendment of the United States Constitution and

Pennsylvania Rule of Juvenile Court Procedure 1601 to support her argument

that the failure of the court to specifically advise her that it would consider the

goal change deprived her of her right to due process.4 Mother acknowledges

that her argument relies upon the language of Rule 1601 as amended effective

October 1, 2018, four months after the hearing in question. Id. at 13-14.

However, she asserts that the new rule represents “best practices” that the

trial court should have utilized during the permanency review hearing

regardless of its effective date. Id. at 15. For the reasons that follow, we

disagree.

       The juvenile court rejected Mother’s argument:

              [Mother] contends that because we “sua sponte” changed
       the goal at the permanency review hearing on May 25, 2018, her
       right to notice was violated. Section 6351 of the [Juvenile] Act
       requires us to have permanency review hearings every six (6)
       months. At each permanency hearing, the court shall determine
       “[t]he appropriateness and feasibility of the current placement
       goal for the child.” Id. at § 6351(f)(4).
____________________________________________


4 Mother’s claim relies upon Rule 1601(B), a new subparagraph that provides
for notice of a petition for a goal change as follows:

       B. If a party intends to request a goal change from reunification,
       then either the notice shall state this purpose or the party shall
       give separate notice of the intended goal change in accordance
       with paragraph (A).

Pa.R.J.C.P. 1601(B) (effective October 1, 2018).

                                           -5-
J-S72008-18


            While an agency typically files a petition to change a goal in
      a dependency proceeding, there is nothing in the Juvenile Act,
      case law or rules of procedure prohibiting the [c]ourt from
      ordering the Agency to change the permanency goal at any time
      when it is clear that reunification is not viable. Simply stated,
      there is no statutory requirement that a juvenile court must
      provide express notice that it is contemplating a goal change. The
      statute itself provides notice that the juvenile court may modify a
      goal at any permanency hearing.

Juvenile Court Opinion, 8/27/18, at 7-8.

      We discern no error in the juvenile court’s analysis.         “A question

regarding whether a due process violation occurred is a question of law for

which the standard of review is de novo and the scope of review is plenary.”

Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa.Super. 2017).                  “Due

process requires that the litigants receive notice of the issues before the court

and an opportunity to present their case in relation to those issues.” Brooks–

Gall v. Gall, 840 A.2d 993, 997 (Pa.Super. 2003) (recognizing that

dependency proceedings implicate due process concerns). It is well settled

that “procedural due process requires, at its core, adequate notice,

opportunity to be heard, and the chance to defend oneself before a fair and

impartial tribunal having jurisdiction over the case.” S.T. v. R.W., 192 A.3d

1155, 1161 (Pa.Super. 2018). “The right of a litigant to in-court presentation

of evidence is essential to due process; in almost every setting where

important decisions turn on questions of fact, due process requires an

opportunity to confront and cross-examine adverse witnesses.” M.O. v. F.W.,

42 A.3d 1068, 1072 (Pa.Super. 2012).



                                      -6-
J-S72008-18


     In In Interest of L.T., 158 A.3d 1266, 1278 (Pa.Super. 2017), this

Court confronted a similar challenge to a juvenile court’s sua sponte goal

change based, in part, upon the best practices espoused in the Dependency

Benchbook, and we concluded that the Juvenile Act not only forewarns that

the issue of a goal change could be resolved during a permanency review

hearing as a matter of course, but it also mandates that the juvenile court

decide whether to continue, modify or terminate placement during every

permanency review hearing. We explained,

           It is irrelevant that the juvenile court’s decision to change
     the permanency goals did not follow a typical procedural course.
     As the notation that Mother seeks to invoke states explicitly, there
     is no statutory requirement that a juvenile court must provide
     express notice that it is contemplating a goal change. Indeed,
     while Mother is correct in noting that the Dependency Benchbook
     refers to goal change hearings, the Juvenile Act does not discuss
     goal change hearings or mention the phrase “goal change” at all.
     In In re R.J.T., supra at 1183 n.6, our Supreme Court
     highlighted that the phrase “goal change,” is used as a term of art
     that is synonymous with the juvenile court’s mandated
     determination regarding “the continuation, modification or
     termination of placement” that a juvenile court must render
     pursuant to 42 Pa.C.S. § 6351(f), (f.1), and (g) at the conclusion
     of every permanency hearing. Id. (“We conclude that an order
     to continue, modify, or terminate the current placement, as
     required by the statute, is synonymous with a decision to continue
     or change the permanency plan goal.”).

            Moreover, while Mother concedes that the Juvenile Act
     authorizes juvenile courts to alter permanency goals sua sponte,
     she focuses on the Dependency Benchbook’s notation that, having
     initiated the issue, some judges elect to schedule a goal change
     hearing during the next scheduled permanency review hearing.
     She reasons that, since the juvenile court did not provide advance
     notice that it was going to contemplate the goal change at the
     June 2016 hearing, the court erred in addressing that issue.
     Mother is mistaken. While it is clear from the foregoing notation


                                    -7-
J-S72008-18


       that the authors of the Dependency Benchbook recommend that
       trial courts issue prior notice of a goal change, the statute
       forewarns the parties that the issue will be addressed as a matter
       of course during every permanency review hearing.

             Regardless of the Dependency Benchbook’s observation
       concerning the scheduling preferences of “some” judges, the
       Juvenile Act remains the dispositive authority in dependency
       cases. As we discussed, supra, § 6351 of the Juvenile Act directs
       that a juvenile court not only consider the appropriateness and
       feasibility of a child’s current goal during the permanency review
       hearings, it also mandates that the court enter an order
       addressing whether to continue, modify or terminate placement.
       See 42 Pa.C.S. § 6351(f)(4), (f.1), and (g).[5] Hence, despite

____________________________________________


5  As it relates to permanency review hearings, in addition to
§ 6351(f)(4), which we reproduced supra, the Juvenile Act provides as
follows:

       (f.1) Additional determination. — Based upon the
       determinations made under subsection (f) and all relevant
       evidence presented at the hearing, the court shall determine one
       of the following:

           (1) If and when the child will be returned to the child’s
           parent, guardian or custodian in cases where the return of
           the child is best suited to the safety, protection and
           physical, mental and moral welfare of the child.

           (2) If and when the child will be placed for adoption, and
           the county agency will file for termination of parental rights
           in cases where return to the child’s parent, guardian or
           custodian is not best suited to the safety, protection and
           physical, mental and moral welfare of the child.

           (3) If and when the child will be placed with a legal
           custodian in cases where return to the child’s parent,
           guardian or custodian or being placed for adoption is not
           best suited to the safety, protection and physical, mental
           and moral welfare of the child.




                                           -8-
J-S72008-18


       Mother’s complaint that she was not provided notice that a goal
       change would be at issue during the June 2016 permanency
       review hearing, a review of the current goal’s feasibility is a
       required component of every permanency review hearing.

In Interest of L.T., supra at 1278.

       Identical principles apply herein. Mother was served with notice of the

permanency review hearing, as well as a copy of CYS’s petition for a

permanency review hearing. That petition requested that the court determine

the appropriateness and feasibility of the current goal. Although CYS did not

file a formal petition to change P.H.’s permanency goal to adoption, as we

____________________________________________


           (4) If and when the child will be placed with a fit and willing
           relative in cases where return to the child’s parent,
           guardian or custodian, being placed for adoption or being
           placed with a legal custodian is not best suited to the
           safety, protection and physical, mental and moral welfare
           of the child.

           (5) If and when the child will be placed in another living
           arrangement intended to be permanent in nature which is
           approved by the court in cases where the county agency
           has documented a compelling reason that it would not be
           best suited to the safety, protection and physical, mental
           and moral welfare of the child to be returned to the child’s
           parent, guardian or custodian, to be placed for adoption,
           to be placed with a legal custodian or to be placed with a
           fit and willing relative.

              ....

       (g) Court order.— On the basis of the determination made under
       subsection (f.1), the court shall order the continuation,
       modification or termination of placement or other disposition
       which is best suited to the safety, protection and physical, mental
       and moral welfare of the child.

42 Pa.C.S. § 6351(f.1), and (g) (emphasis added).

                                           -9-
J-S72008-18


explained in In Interest of L.T., supra, the very nature of the permanency

review hearing required the juvenile court to determine whether P.H.’s

permanency goal was appropriate. See id. at 1278 (“a review of the current

goal’s feasibility is a required component of every permanency review

hearing”). Having received notice of the permanency review hearing, Mother

was on notice that the court could change P.H.’s permanency goal, including

changing her permanency goal to adoption. Accordingly, contrary to Mother’s

protestations, the juvenile court did not violate Mother’s due process rights or

the Juvenile Act when it changed P.H.’s permanency goal to adoption.

      Next, we address Mother’s contention that the juvenile court erred in

changing P.H.’s permanent placement goal from reunification to adoption.

With regard to our review of a goal change in a dependency case, this Court

recently set forth the following:

         In cases involving a court’s order changing the [court-
         ordered] goal . . . to adoption, our standard of review is
         abuse of discretion. To hold that the trial court abused its
         discretion, we must determine its judgment was manifestly
         unreasonable, that the court disregarded the law, or that
         its action was a result of partiality, prejudice, bias or ill will.
         While this Court is bound by the facts determined in the
         trial court, we are not tied to the court’s inferences,
         deductions and conclusions; we have a responsibility to
         ensure that the record represents a comprehensive inquiry
         and that the hearing judge has applied the appropriate
         principles to that record. Therefore, our scope of review is
         broad.

      In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations
      omitted); see also In re R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
      (Pa. 2010).


                                       - 10 -
J-S72008-18


              In In re A.K., 936 A.2d 528, 534 (Pa. Super. 2007), this
        Court stressed that the focus of dependency proceedings is upon
        the best interest of the children and that those considerations
        supersede all other concerns, “including the conduct and the rights
        of the parent.” Again, in In the Interest of D.P., 2009 PA Super
        86, 972 A.2d 1221, 1227 (Pa. Super. 2009), we explained, “In a
        change of goal proceeding, the best interests of the child, and not
        the interests of the parent, must guide the trial court, and the
        parent’s rights are secondary.” Id. Likewise, this Court has held,
        “a child's life simply cannot be put on hold in the hope that the
        parent will summon the ability to handle the responsibilities of
        parenting.” In re N.C., 2006 PA Super 285, 909 A.2d 818, 824
        (Pa. Super. 2006) (quoting In re Adoption of M.E.P., 2003 PA
        Super 210, 825 A.2d 1226, 1276 (Pa. Super. 2003)).

              With those principles in mind, we outline the relevant
        considerations set forth in the Juvenile Act regarding permanency
        planning:

           Pursuant to § 6351(f),[6] of the Juvenile Act, when
           considering a petition for a goal change for a dependent

____________________________________________


6   Regarding permanency, § 6351(f), provides:

        (f) Matters to be determined at permanency hearing.— At
        each permanency hearing, a court shall determine all of the
        following:

           (1) The continuing necessity for and appropriateness of the
           placement.

           (2) The appropriateness, feasibility and extent of
           compliance with the permanency plan developed for the
           child.

           (3) The extent of progress made toward alleviating the
           circumstances which necessitated the original placement.

           (4) The appropriateness and feasibility of the current
           placement goal for the child.




                                          - 11 -
J-S72008-18


           child, the juvenile court is to consider, inter alia: (1) the
           continuing necessity for and appropriateness of the
           placement; (2) the extent of compliance with the family
           service plan; (3) the extent of progress made towards
           alleviating the circumstances which necessitated the
           original placement; (4) the appropriateness and feasibility
____________________________________________


           (5) The likely date by which the placement goal for the
           child might be achieved.

           (5.1) Whether reasonable efforts were made to finalize the
           permanency plan in effect.

           (6) Whether the child is safe.

           ....

           (9) If the child has been in placement for at least 15 of the
           last 22 months or the court has determined that
           aggravated circumstances exist and that reasonable efforts
           to prevent or eliminate the need to remove the child from
           the child’s parent, guardian or custodian or to preserve and
           reunify the family need not be made or continue to be
           made, whether the county agency has filed or sought to
           join a petition to terminate parental rights and to identify,
           recruit, process and approve a qualified family to adopt the
           child unless:

               (i) the child is being cared for by a relative best
               suited to the physical, mental and moral welfare of
               the child;

               (ii) the county agency has documented a
               compelling reason for determining that filing a
               petition to terminate parental rights would not
               serve the needs and welfare of the child; or

               (iii) the child’s family has not been provided with
               necessary services to achieve the safe return to the
               child’s parent, guardian or custodian within the time
               frames set forth in the permanency plan.

42 Pa.C.S. § 6351(f).

                                          - 12 -
J-S72008-18


         of the current placement goal for the children; (5) a likely
         date by which the goal for the child might be achieved; (6)
         the child’s safety; and (7) whether the child has been in
         placement for at least fifteen of the last twenty-two
         months.

      In re A.B., 2011 PA Super. 75, 19 A.3d 1084, 1088-89 (Pa.
      Super. 2011).     Additionally, courts must consider whether
      reasonable efforts were made to finalize the permanency plan in
      effect. See 42 Pa.C.S. § 6351(f)(5.1).

In Interest of L.T., supra at 1276-1277 (footnotes omitted).

      Although Mother presents three distinct issues in her statement of issues

involved, Mother’s brief combines the latter two issues into one argument.

She claims that the juvenile court erred when it concluded that reunification

was neither appropriate nor feasible, and that Mother’s compliance with her

family service plan goals was only “moderate.” Mother’s brief at 9. Mother

further contends that the court failed to appropriately weigh her progress

towards alleviating the circumstances underlying P.H.’s dependency and

placement.    Id. at 10.    Mother argues she was cooperating with CYS,

maintaining appropriate housing, visiting with P.H., meeting her mental health

needs, and had submitted to a mental health evaluation. Id. at 10. Mother

claims CYS presented no evidence that she had not alleviated the issues

surrounding P.H.’s placement, and assails the court for purportedly focusing

on Mother’s history rather than her progress.     Id. at 11.   In this context,

Mother asserts the court erred in determining her compliance with her goals

was moderate. Id. Further, Mother argues that although P.H. implored the

court to make a decision between reunification and adoption at the May 25,

                                    - 13 -
J-S72008-18


2018 permanency review hearing, the court’s decision to change P.H.’s

permanency goal to adoption was not in her daughter’s best interests.

Mother’s argument is founded upon the fact that when P.H. told the court she

wanted it to decide between returning her to Mother or moving towards

adoption, P.H. was unaware that her current foster parents had determined

they would not be an adoptive resource for P.H., as had a respite home where

P.H. previously stayed. Id. at 11-13.

     The juvenile court summarized its rationale for changing P.H.’s

permanency goal to adoption as follows:

            We sua sponte changed P.H.’s goal from reunification to
     adoption because she had been in placement for twenty-six (26)
     months. She told us that she was tired of waiting. She was clear
     that her first choice was to go home with her mother. However,
     if that could not be accomplished that day, she wanted the goal
     to change and visits to stop. We were never in a position to feel
     that it would be safe to return her to Mother. We were hoping
     that Dr. Sh[ie]nvold could provide us with that comfort level. He
     could not. Therefore, we felt that a sua sponte goal change to
     adoption was the disposition best suited to the safety, protection
     and physical, mental, and moral welfare of P.H.

Juvenile Court Opinion, 8/27/2018, at 8.

     At the time of the hearing, P.H. had been in foster care for more than

two years. P.H. informed the juvenile court that she wanted the court to make

a decision, stating, “I don’t really want to wait any longer. I want it to be

adoption or with my mom. I’m tired of waiting. I think it’s been like a year

or two years or so.”    N.T., 5/25/2018, at 6.    While P.H. expressed her




                                   - 14 -
J-S72008-18


preference to return to Mother, if the court determined returning to Mother

would “not [be] the best idea,” she would prefer adoption. Id.

       Following P.H.’s testimony, Kasey Shienvold, Psy.D., testified regarding

his comprehensive psychological evaluation of Mother.           Dr. Shienvold

observed that Mother had a difficult time being forthcoming at the evaluation.

N.T., 5/25/2018, at 13. Mother refused to discuss certain areas of inquiry

because she was concerned about how the answers would be used against

her. Id. For instance, she would not tell Dr. Shienvold where she worked or

where her other child received childcare.7 Id. at 19. Based on his evaluation,

Dr. Shienvold concluded Mother has a paranoid personality disorder, which he

described as a pervasive and enduring mistrust of the world. Id. at 16-17.

Dr. Shienvold did not believe Mother would “get better” without strong

supports in place and a willingness on Mother’s part to engage in treatment.

Id. at 24. Dr. Shienvold expressed concerns about her level of commitment

and motivation to make substantial changes in how she interacts, parents,

and relates to others. Id. at 29. Mother’s personality disorder, in itself, did

not inhibit Mother from parenting P.H., but he was concerned that her history

showed she could not work cooperatively with anyone who had authority or

decision-making power over her. Id. at 17-18. Further, her guardedness and



____________________________________________


7 Mother gave birth to another daughter, also with the initials P.H., in October
2017. While the court adjudicated Mother’s infant daughter dependent, she
remains in Mother’s home with services provided by CYS.

                                          - 15 -
J-S72008-18


defensiveness made it nearly impossible for him to fully evaluate Mother’s

ability to provide a safe and stable environment due to her refusal to provide

pertinent information.      Id. at 18.    He opined that her lack of cooperation

makes it difficult to anticipate or predict that she would be cooperative going

forward. Id. at 19. Dr. Shienvold believed Mother posed a risk due to her

character and ingrained style, in that she refuses to provide information and

would not commit to follow CYS’s rules. Id. Further, he could not determine

whether Mother’s parenting style posed a risk of harm to P.H. because she did

not share enough about herself to understand her parenting style. Id.

      Additionally,   Dr.    Shienvold     expressed   concerns   that   Mother’s

relationships are transient and do not endure, and that this could carry over

into her relationship with P.H. Id. at 25. Dr. Shienvold believed that if P.H.

was returned to Mother and then removed again, it would increase the

likelihood of P.H. developing attachment disorders, as well as relationship and

behavioral issues. Id. at 26.

      Following Dr. Shienvold’s testimony, Gan Fry, a CYS caseworker,

testified that Mother complied with some of her goals, including housing,

mental health counseling, attending visits, and communicating with the

agency. Id. at 35-36. Ms. Fry noted that Mother missed several visits with

P.H. Id. at 31-32. Further, although Mother claimed to have employment,

she did not inform Ms. Fry where she was working, despite leaving Ms. Fry a

voicemail indicating she would do so. Id. Additionally, Ms. Fry testified that


                                         - 16 -
J-S72008-18


Mother, after the court ordered her to provide childcare information for her

infant daughter, gave names but no contact information.         Id. at 34.   The

individuals who Ms. Fry could contact indicated they had not provided

childcare. Id.

      P.H. then presented the testimony of K.B., P.H.’s foster mother. K.B.

noted that P.H. is happy in her home and excited to be in school and

participate in activities. Id. at 40. However, she also observed that, when

Mother’s visits with P.H. occurred in a less supervised setting, P.H.’s negative

behavior intensified, including P.H. making allegations of abuse against K.B.

Id. at 40-41. Due to the allegations of abuse, K.B. acknowledged that her

family decided they could no longer be an adoptive resource for P.H. Id. at

41.

      While Mother asserts that she complied with her goals, the record

demonstrates that despite the more than two years P.H. had been in foster

care, Mother still refused to be forthcoming such that the court could

determine she did not pose a threat to P.H.        Mother’s refusal to provide

information regarding her job or childcare is indicative of her overall attitude.

Although Mother claims her progress was more than “moderate,” the record

demonstrates that Mother still failed to provide information to CYS and Dr.

Shienvold.    Accordingly, the juvenile court determined Mother had not

provided sufficient information to allow it to be confident that Mother could

safely care for P.H. Further, P.H. herself expressed a desire for the court to


                                     - 17 -
J-S72008-18


make a decision to either return her to Mother’s care or move towards

adoption. After more than two years in foster care, the juvenile court did not

abuse its discretion when it concluded it was in P.H.’s best interest to change

her placement goal to adoption.

      For the foregoing reasons, we affirm the juvenile court’s order changing

P.H.’s permanency goal to adoption.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/24/2019




                                    - 18 -